Citation Nr: 1620143	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-28 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for respiratory asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to July 2001.  He also served in the Reserves from August 2000 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned at an April 2016 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran denied asthma at the time of his entrance examination in September 2000, and service treatment records are negative for any evidence of a diagnosis or treatment for asthma during active duty.  However, they do show that the Veteran was treated for an upper respiratory infection during active duty in November 2000.  

Post-active duty treatment records show that by January 2002 (two months after his active duty ended), during reserve duty, the Veteran was complaining of shortness of breath while running, and in February 2002, he was diagnosed with exercise-induced restrictive airway disease.  June and July 2002 medical records show that the Veteran was diagnosed with viral pharyngitis, rule out exercise induced restrictive airway disease, and that he was found temporarily not physically qualified to drill, due to a pulmonary condition, diagnosed as respiratory asthma.  In October 2002, he complained of chest discomfort and shortness of breath after running on examination.  Pulmonary function tests were ordered and he was diagnosed with restrictive airway disease.  In December 2002, he was again diagnosed with restrictive airway disease, confirmed by pulmonary function tests.  In November 2004, he was noted to have confirmed obstructive and restrictive airway disease, which inhibited his ability to exercise.  In December 2004, he was found unfit to perform his reserve duties and discharged from the Reserves, due to his respiratory disability.  January 2005 treatment records from Meridian Medical Group show that his diagnosis of obstructive and restrictive airway disease, which inhibited his ability to exercise was again confirmed.

The Veteran was afforded a VA examination in March 2010.  He reported being diagnosed with asthma since 2001, which he treated with Flovent.  The examiner concluded that as pulmonary function test results were normal and the Veteran had a history of taking Flovent (a daily medication) as needed, a diagnosis was not possible.  

The examiner also noted that the Veteran did not have any complications, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.

However, during his April 2016 Video Conference hearing, the Veteran testified that he does currently have asthma.  Specifically, he reported having to clear out his lungs by spitting and wheezing.  He also reported using an inhaler to treat his symptoms and being seen at emergency clinics, such as CVS because he is not able to afford to be seen by a doctor.  He also noted that when the inhaler does not work, he is given shots to treat his respiratory symptoms at the emergency clinics.

Asthma is manifested by symptoms that the Veteran is competent to report.  As discussed above, service treatment records show that the Veteran was treated for respiratory symptoms, diagnosed as an upper respiratory infection during active duty.  Furthermore, although the Veteran was not diagnosed with asthma during VA examination in March 2010, he was diagnosed with exercise-induced asthma and restrictive and obstructive airway disease, confirmed by pulmonary function tests, on numerous occasions during his tour of duty in the Reserves, less than a year after his active duty service ended.

In light of the Veteran's contentions and his current complaints of asthma during his April 2016 Board hearing, the Board finds that a remand for another VA examination and medical opinion as to the etiology of any currently diagnosed respiratory disability, including asthma is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

Simply stated, the Board needs to remand this case to determine if the Veteran has respiratory asthma.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA respiratory disease examination to determine the etiology of any diagnosed respiratory disability, including asthma.

The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

Does the Veteran have respiratory asthma?

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed respiratory disability (if any), including asthma is etiologically related, in whole or in part, to the Veteran's active service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

